Mr. Presiding Justice Taylor, specially concurring: I am of the opinion that the Bowles Live Stock Commission Company, a corporation for profit, being one of the complainants, and not being a member of the Chicago Live Stock Exchange, a corporation not for pecuniary profit, has no right, in equity, to question the validity or legality of a by-law of the Chicago Live Stock Exchange, and, therefore, the complainants, on the face of the bill, are not entitled either to an interlocutory, or perpetual injunction. American Live Stock Commission Co. v. Chicago Live Stock Exch., 143 Ill. 210. For that reason, and, also, for the reasons set forth in the majority opinion, I am of the opinion that the decree of the chancellor should be affirmed.